434 F.2d 1315
76 L.R.R.M. (BNA) 2176, 64 Lab.Cas.  P 11,401
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CLAY CITY BEVERAGES, INC., Respondent.
No. 20433.
United States Court of Appeals, Sixth Circuit.
Jan. 5, 1971.

On Petition to Enforce an Order of the National Labor Relations Board.
Stanley J. Brown, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Elliott Moore, Atty. N.L.R.B., on the brief, Washington, D.C., for petitioner.
George L. Jenkins, Columbus, Ohio, Vorys, Sater, Seymour & Pease, Charles D. Minor, Columbus, Ohio, on the brief, for respondent.
Before McCREE and MILLER, Circuit Judges, and McALLISTER, Senior Circuit Judge.
PER CURIAM.


1
This matter is before the court upon the application of the National Albor Relations Board for enforcement of its Supplemental Order issued April 14, 1970 and reported at 181 N.L.R.B. No. 178.  Reference is made to the Decision and Order and to the Supplemental Decision and Order of the Board for a statement of facts.


2
Upon consideration of the briefs, oral arguments, and the entire record, the court concludes that the findings of violations of Section 8(a)(1), 8(a)(3), and 8(a)(5) of the National Labor Relations Act, as amended, 29 U.S.C. Section 151 et seq. are supported by substantial evidence on the record considered as a whole and are otherwise in accordance with the law, and the remedies fashioned appear to be justified.


3
Accordingly, the order of the Board will be enforced.